Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II (Claims 14-26) in the reply filed on 09 November 2021, is acknowledged. The requested species election (species of biosurfactant growth by-product) is moot, because it was only required with the election of Group I. Because Applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
Claims 1, 5-13 and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups I and III, there being no allowable generic or linking claim. The election is being treated as an election without traverse.
Applicant timely responded to the restriction (election) requirement mailed 27 September 2021, in the reply filed on 09 November 2021.

Status of Claims
Claims 1, 5-13 and 27-29 show incorrect status identifiers. Applicant is reminded that claims 1, 5-13 and 27-29 should be labeled: “(Withdrawn)”; remaining claims should 
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action.

Claims 1 and 5-29 are pending.
Claims 1, 5-13 and 27-29 are withdrawn from consideration, as the result of being drawn to non-elected inventions.
	Claims 14-26 are rejected.
	Claim 15, 20, 21, 23 and 26 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/028330, 04/19/2018, which claims benefit of 62/487,676, 04/20/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 14-26 have the effective filing date of 20 April 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 January 2020, 05 May 2021, 13 September 2021 and 09 November 2021 are in compliance with the 

Drawings
No drawings were filed with the instant application.

Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper language and format for a title of the disclosure. MPEP 606 states, in part:
Inasmuch as the words “new,”  “improved,” “improvement of,” and “improvement in” are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention…  Similarly, the articles “a,” “an,” and “the” should not be included as the first words of the title of the invention…

The title reads: “Cost-Effective Compositions and Methods for Enhanced Aquatic Farming and Aquarium Fish Husbandry”, the term ‘cost-effective’ suggesting an improvement of the claimed compositions and methods.
The title should read: “Compositions and Methods for Enhanced Aquatic Farming and Aquarium Fish Husbandry”.
Appropriate correction is required.

Claim Objections
Claims 15, 20, 21, 23, and 26 are objected to because of the following informalities:
 composition of claim 1”, which should read: “The method of claim 14, wherein the composition comprises an inactivated biosurfactant-producing yeast and/or one or more growth by-products from said yeast, wherein the yeast is selected from Starmerella bombicola, Candida apicola, Pseudozyma aphidis, Wickerhamomyces anomalus, Pichia guilliermondii, and Pichia occidentalis.”
Claim 20 recites: “…, wherein slime and/or pond scum in the farm is reduced”, which should read: “…, wherein slime and/or pond scum in the aquaculture farm is reduced.”
Claim 21 recites: “…, wherein hydrogen sulfide…in the water of the farm is reduced”, which should read:  “…, wherein hydrogen sulfide…in the water of the aquaculture farm is reduced.”
Claim 23 recites: “…, wherein the infestation of a farm with a pathogen is prevented”, which should read: “…, wherein the infestation of the aquaculture farm with a pathogen is prevented.”
Claim 26 recites: “…, wherein nutrient absorption in the digestive tract of an aquatic animal is improved.”, which, for the purpose of claim language consistency, should read: “…, wherein nutrient absorption in the digestive tract of a farmed aquatic animal is improved.” Compare to claims 24 and 25.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 19-26 are indefinite, because the metes and bounds of the claimed subject matter are not clear.

Claim 19 recites: “The method of claim 14, wherein the quality of the environment in which fish are farmed is improved.”
Claim 20 recites: “The method of claim 19, wherein slime and/or pond scum in the farm is reduced.”
Claim 21 recites: “The method of claim 19, wherein hydrogen sulfide and/or carbon dioxide concentration in the water of the farm is reduced.”
Claim 22 recites: “The method of claim 19, wherein pond sludge at the bottom of a pond is reduced.”
wherein the infestation of a farm with a pathogen is prevented.”
Claim 24 recites: “The method of claim 14, wherein the health and quality of a farmed aquatic animal is improved.”
Claim 25 recites: “The method of claim 24, wherein the farmed aquatic animal is prevented from becoming infected with a bacterial, viral, fungal, or parasitic disease.”
Claim 26 recites: “The method of claim 16, wherein nutrient absorption in the digestive tract of an aquatic animal is improved.”

However, it is not clear that the limitations encompassed by the ‘wherein’ clause in each of the claims give meaning and purpose to the manipulative step of the claimed subject matter, which is applying the composition, as described, to an aquaculture farm comprising water (per claim 14). The ‘wherein’ clauses appear to merely recite the intended result of a process positively recited. Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) (MPEP 2111.04). It is not clear how claims 19-26 alter the scope of the claimed invention.
For the purpose of compact prosecution, the limitations encompassed by the ‘wherein’ clauses will be considered to necessarily result from performance of the method of claim 14. Therefore, prior art cited to address the limitations of claim 14, will also address the limitations of claims 19-26.
Prior art will be applied according to this interpretation.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 19-26 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 19 recites: “The method of claim 14, wherein the quality of the environment in which fish are farmed is improved.”
Claim 20 recites: “The method of claim 19, wherein slime and/or pond scum in the farm is reduced.”
Claim 21 recites: “The method of claim 19, wherein hydrogen sulfide and/or carbon dioxide concentration in the water of the farm is reduced.”
Claim 22 recites: “The method of claim 19, wherein pond sludge at the bottom of a pond is reduced.”
wherein the infestation of a farm with a pathogen is prevented.”
Claim 24 recites: “The method of claim 14, wherein the health and quality of a farmed aquatic animal is improved.”
Claim 25 recites: “The method of claim 24, wherein the farmed aquatic animal is prevented from becoming infected with a bacterial, viral, fungal, or parasitic disease.”
Claim 26 recites: “The method of claim 16, wherein nutrient absorption in the digestive tract of an aquatic animal is improved.”

The limitations encompassed by the ‘wherein’ clause in each of the cited claims do not appear to give meaning and purpose to the manipulative step of the claimed subject matter, which is applying the composition as described to an aquaculture farm comprising water (per claim 14). Therefore, the claims fail to further limit the subject matter of the claim upon which each depends.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 16 and 18-26 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Awada et al. (U.S. Patent Application Publication No. 2005/0266036 A1).

Awada et al. addresses the limitations of claims 14, 16 and 18-26.
Regarding claims 14 and 18-26, Awada et al. shows methods and compositions for the control of pests. More specifically, the present invention relates to microbial biosurfactants and biosurfactant-producing microbes used as agents for controlling pests (pg. 1, para. [0003]). In one aspect of the invention, fermentation broth or the purified biosurfactants, e.g., GLs (glycolipids), FLs (flavolipids), LPs (lipopeptides), etc., may be used to protect, at least, structures, aquatic systems, ponds, and fish aquariums by controlling harmful pests (pg. 2, para. [0023]). Microbial biosurfactants are compounds produced by variety of microorganisms including, at least, yeasts. Biosurfactants form an important Candida species (C. albicans, C. rugosa, C. tropicalis, C. lipolytica, C. torulopsis) (pg. 1, para. [0011]). The presence of even a minute amount of biosurfactant as a biocontrol agent broadens the biocontrol spectrum against many pathogens, and reduces the frequency and cost of application of the biosurfactant (pg. 3, para. [0026]). Obtaining the biosurfactant from the fermentation broth can be performed in one of a variety of ways illustrated in FIG. 2. For instance, the fermentation broth can be obtained without requiring purification of the fermentation broth or extraction (pg. 7, para. [0077] and Fig. 2 [i.e., the unpurified fermentation broth necessarily contains inactivated biosurfactant-producing yeast at some level]). [Claim 14- A method of enhancing aquaculture, which comprises applying a composition comprising an inactivated biosurfactant-producing yeast and/or one or more microbial growth by-products to an aquaculture farm comprising water] [Claim 18- the aquaculture farm is a pond or aquarium] [Claims 19-29- the limitations encompassed by the ‘wherein’ clauses describe the intended results which are necessarily achieved after the performance of the method of claim 14, which is shown by Awada et al.])
Regarding claim 16, in an experiment to study the effect of a biosurfactant (rhamnolipid) composition on the growth of algae, a set of treatments at 0 (water control), 0.005, 0.01, 0.1 and 1% rhamnolipid concentrations were conducted. The water used in the experiment was collected from an algae infested pond. All rhamnolipid treatments did not support the growth of algae (pg. 6, para. [0072] [Claim 16- the composition is applied to the water of the aquaculture farm].

It is noted that Applicant explains the meaning of the relative term ‘enhancing’ within the context of the claimed subject matter. The specification recites: “As used herein, ‘improving’ or ‘enhancing’ aquaculture means improving the health and quality of fish cultivated in fish farms. Aquaculture enhancement can be achieved indirectly, for example, by improving the quality of the environment in which the fish are produced, or directly, for example, by providing nutritional and health benefits to the fish themselves. The subject methods and compositions are capable of, for example, improving water quality and clarity, increasing pathogenic defense and stimulating the growth of fish. In particular, compositions of the present invention can be used to clean water and surfaces within fish ponds and tanks, protect fish from infection or infestation, reduce carbon dioxide accumulation in water, or feed fish and improve nutrient absorption.” (originally-filed specification, pg. 20, lines 14-23).
That is, Applicant explains the terms in the context of the same relative term, ‘improving’, but provides examples to clarify the meaning of the term.
Therefore, claim 14 will be interpreted to mean, according to its broadest reasonable interpretation, that the recitation of the method step of claim 14 in the prior art, describes applicable prior art with regard to enhancing aquaculture. That is, the performance of the method step of claim 14 will necessarily result in enhancing aquaculture.

.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. §103 as being unpatentable over Awada et al. (U.S. Patent Application Publication No. 2005/0266036 A1) in view of Price et al. ((2012) Carbo. Res. 348: 33-41).


Awada et al. addresses the limitations of claim 14 from which claim 15 depends and, therefore, includes the limitations in this claim.
Regarding claim 14, Awada et al. shows methods and compositions for the control of pests. More specifically, the present invention relates to microbial biosurfactants and biosurfactant-producing microbes used as agents for controlling pests (pg. 1, para. [0003]). In one aspect of the invention, fermentation broth or the purified biosurfactants, e.g., GLs (glycolipids), FLs (flavolipids), LPs (lipopeptides), etc., may be used to protect, at least, structures, aquatic systems, ponds, and fish aquariums by controlling harmful pests (pg. 2, para. [0023]). Microbial biosurfactants are compounds produced by variety of microorganisms including, at least, yeasts. Biosurfactants form an important class of secondary metabolites that occur in many microorganisms such as, at least, Candida species (C. albicans, C. rugosa, C. tropicalis, C. lipolytica, C. torulopsis) (pg. 1, para. [0011]). The presence of even a minute amount of biosurfactant as a biocontrol agent broadens the biocontrol spectrum against many pathogens, and reduces the frequency and cost of application of the biosurfactant (pg. 3, para. [0026]). Obtaining the biosurfactant from the fermentation broth can be performed in one of a variety of ways illustrated in FIG. 2. For instance, the fermentation broth can be obtained without requiring purification of the fermentation broth or extraction (pg. 7, para. [0077] and Fig. 2  which comprises applying a composition comprising a biosurfactant-producing yeast and/or one or more microbial growth by-products to an aquaculture farm comprising water]).

It is noted that Applicant explains the meaning of the relative term ‘enhancing’ within the context of the claimed subject matter. The specification recites: “As used herein, ‘improving’ or ‘enhancing’ aquaculture means improving the health and quality of fish cultivated in fish farms. Aquaculture enhancement can be achieved indirectly, for example, by improving the quality of the environment in which the fish are produced, or directly, for example, by providing nutritional and health benefits to the fish themselves. The subject methods and compositions are capable of, for example, improving water quality and clarity, increasing pathogenic defense and stimulating the growth of fish. In particular, compositions of the present invention can be used to clean water and surfaces within fish ponds and tanks, protect fish from infection or infestation, reduce carbon dioxide accumulation in water, or feed fish and improve nutrient absorption.” (originally-filed specification, pg. 20, lines 14-23).
That is, Applicant explains the terms in the context of the same relative term, ‘improving’, but provides examples to clarify the meaning of the term.
Therefore, claim 14 will be interpreted to mean, according to its broadest reasonable interpretation, that the recitation of the method step of claim 14 in the 


Awada et al. does not show: 1) the yeast is selected from Starmerella bombicola, Candida apicola. Pseudozyma aphidis, Wickerhamomyces anomalus, Pichia guilliermondii, and Pichia occidentalis [Claim 15, Claim 1].

Price et al. addresses the limitations of claim 15.
Price et al. teaches that production of renewable sources of surfactants is of great interest. Included in the glycolipid-type biosurfactants are sophorolipids from various Starmerella yeast species (pg. 33, column 1, para. 1 [nexus to Awada et al.] [glycolipid biosurfactants]). Twenty-six (26) strains representing 19 species of the yeast genus Starmerella were analyzed for sophorolipid production using a screen initially developed to identify rhamnolipids (pg. 33, column 2, para. 1 [nexus to Awada et al.] [rhamnolipid as glycolipid]). 
Regarding claim 15, five of the 19 species tested shows significant production of sophorolipids: Candida apicola, Starmerella bombicola, Candida riodocensis, Candida stellata, and a newly identified species of Candida, NRRL Y-27208 (pg. 33, column 1, para. 1 [Claim 15/Claim 1- Candida apicola, Starmerella bombicola]).
Candida (Torulopsis) apicola and Candida (Torulopsis) bombicola (pg. 36, column 2, para. 1 [nexus to Awada et al.] [C. torulopsis]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of enhancing aquaculture, comprising applying a composition comprising an inactivated biosurfactant-producing yeast and/or one or more microbial by-products, as shown by Awada et al., by substituting the biosurfactant-producing yeast Candida torulopsis, shown by Awada et al., with the yeasts Candida apicola or Starmerella (Candida) bombicola [Claim 15/claim 1], shown by Price et al., with a reasonable expectation of success, because Price et al. teaches that several species of yeast in the Starmerella clade (which include C. torulopsis and C. apicola species) all produce significant amounts of sophorolipid (glycolipid) biosurfactant. Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the biosurfactant-producing yeast Candida torulopsis, shown by Awada et al., with the Candida apicola or Starmerella (Candida) bombicola yeast strains, shown by Price et al., with the reasonably predictable expectation that the strains would exhibit the same biosurfactant properties as those shown in the examples in Awada et al. (MPEP 2143 (I)(B)(3)).
One of ordinary skill in the art would have been motivated to have made that modification, because Price et al. teaches that the greatest yield of sophorolipids has been reported from Candida apicola and Starmerella bombicola (pg. 33, column 1, para. 1). That is, one of ordinary skill in the art would have been motivated to have substituted C. torulopsis strain, shown by Awada et al., with the Candida apicola or Starmerella (Candida) bombicola yeast strains, shown by Price et al., in a biosurfactant composition comprising a biosurfactant-producing yeast in order to optimize said composition; i.e.,  the biosurfactant composition would exhibit the most sophorolipid activity compared to an equivalent amount of other yeast strains, thereby optimizing its efficacy as a biosurfactant composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 17 is rejected under 35 U.S.C. §103 as being unpatentable over Awada et al. in view of Queensland Govt. ((2007) Guidelines aquaculture structures, pp. 1-40), and Dusane et al. ((2010) Colloids Surf. B: Biointerfaces 81: 242-248).
Awada et al. addresses the limitations of claim 14 from which claim 17 depends and, therefore, includes the limitations in this claim.

Regarding claim 14, Awada et al. shows methods and compositions for the control of pests. More specifically, the present invention relates to microbial biosurfactants and biosurfactant-producing microbes used as agents for controlling pests (pg. 1, para. [0003]). In one aspect of the invention, fermentation broth or the purified biosurfactants, e.g., GLs (glycolipids), FLs (flavolipids), LPs (lipopeptides), etc., may be used to protect, at least, structures, aquatic systems, ponds, and fish aquariums by controlling harmful pests (pg. 2, Candida species (C. albicans, C. rugosa, C. tropicalis, C. lipolytica, C. torulopsis) (pg. 1, para. [0011]). The presence of even a minute amount of biosurfactant as a biocontrol agent broadens the biocontrol spectrum against many pathogens, and reduces the frequency and cost of application of the biosurfactant (pg. 3, para. [0026]). Obtaining the biosurfactant from the fermentation broth can be performed in one of a variety of ways illustrated in FIG. 2. For instance, the fermentation broth can be obtained without requiring purification of the fermentation broth or extraction (pg. 7, para. [0077] and Fig. 2 [i.e., the unpurified fermentation broth necessarily contains inactivated biosurfactant-producing yeast at some level]). [Claim 14- A method of enhancing aquaculture, which comprises applying a composition comprising a biosurfactant-producing yeast and/or one or more microbial growth by-products to an aquaculture farm comprising water]).

It is noted that Applicant explains the meaning of the relative term ‘enhancing’ within the context of the claimed subject matter. The specification recites: “As used herein, ‘improving’ or ‘enhancing’ aquaculture means improving the health and quality of fish cultivated in fish farms. Aquaculture enhancement can be achieved indirectly, for example, by improving the quality of the environment in which the fish are produced, or directly, for example, by providing 
That is, Applicant explains the terms in the context of the same relative term, ‘improving’, but provides examples to clarify the meaning of the term.
Therefore, claim 14 will be interpreted to mean, according to its broadest reasonable interpretation, that the recitation of the method step of claim 14 in the prior art, describes applicable prior art with regard to enhancing aquaculture. That is, the performance of the method step of claim 14 will necessarily result in enhancing aquaculture.

Awada et al. does not show: 1) wherein the composition is applied to surfaces within the aquaculture farm, said surfaces comprising walls and/or floors [Claim 17].

Queensland Govt. addresses some of the limitations of claim 17.
Regarding claim 17, Queensland Govt. teaches that the design of aquaculture developments should consider the characteristics of the site and surrounding environment to minimize the risk of environmental harm from unsatisfactory performance of containment structures (pg. 15, para. 5.1). It is 

Dusane et al. addresses the limitations of claim 17, by showing that rhamnolipids, as shown by Awada et al., control the attachment of pathogenic bacteria onto surfaces in marine water, as well as disrupting biofilm formation, by way of showing the obviousness of and providing motivation for, applying the claimed biosurfactant composition to the walls and/or floors within an aquaculture farm, as shown by Queensland Govt.
Dusane et al. teaches that biosurfactants of microbial origin are reported to have anti-adhesive and biofilm disruption abilities. In recent years, rhamnolipids have emerged as an important group of biosurfactants with several applications (pg. 242, column 1, para. 1 [nexus to Awada et al.] [the glycolipid rhamnolipid for use in aquaculture]). 
Regarding claim 17, the objective of the described study was to assess the effect of rhamnolipid on the adhesion and biofilm formation by a potent biofilm forming bacterium isolated from condenser material exposed to seawater. The biofilm forming bacterium (Bacillus pumilus) used in the present study was isolated from titanium surfaces exposed near the seawater intake point of Madras Atomic Power Station (MAPS) and characterized using 16S rRNA gene sequencing (pg. 243, column 1, para. 1). Biofilm formation by Bacillus pumilus was studied on pre-sterilized microscopic glass B. pumilus to a glass surface was significantly inhibited (46–99%) at low concentrations of rhamnolipids, a class of glycolipid biosurfactants (pg. 246, column 1, para. 1 thru column 2, line 1).  Preformed biofilms of B. pumilus in polystyrene microtiter plates were disrupted up to the extent of 93% with rhamnolipids at a concentration of 100mM (Fig. 4B). The preformed biofilms were effectively removed at concentrations greater than the MIC values (pg. 246, column 2, para. 2 and Fig. 4B).
That is, Dusane et al. shows that the application of the rhamnolipid biosurfactant to surfaces exposed to seawater prevents and/or inhibits the adhesion of pathogenic bacteria via their production of biofilm on said surfaces.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of enhancing aquaculture, comprising applying a composition comprising an inactivated biosurfactant-producing yeast and/or one or more microbial by-products, as shown by Awada et al., by applying the (biosurfactant) composition to the walls and/or floors within the aquaculture farm [Claim 17], with a reasonable expectation of success, because Queensland Govt. shows that an aquaculture farm comprises walls and/or Bacillus pumilus; 2) said pathogenic bacteria form biofilms on surfaces, such as glass and metal (titanium) exposed to marine water; and 3) rhamnolipids, a class of glycolipid biosurfactants, shown by Awada et al., not only inhibit B. pumilus from attaching to surfaces, but also disrupt biofilm already formed on said surfaces when applied as a composition (MPEP 2143 (I)(A)).
Therefore, one of ordinary skill in the art would have been motivated to have applied the biosurfactant composition, shown by Awada et al., to the walls and/or floors within an aquaculture farm, with the reasonably predictable expectation that said composition would have improved the quality of the environment of the aquaculture farm and would have prevented the aquatic animals being raised in the farm from a pathogenic bacterial infestation, thereby improving the health and quality of said aquatic animals (MPEP 2143 (I)(G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/           Examiner, Art Unit 1651